DETAILED ACTION
This office action is based on the claim set submitted and filed on 11/18/2020.
1, 3, 5-6, 11-14, and 19-20 have been amended. Claims 2, 4, 7-10, and 15-18 have been canceled. Claim 21 is New.
Claims 1, 3, 5-6, 11-14, and 19-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1, 3, 5-6, 11-14, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claims 1, 19, 21 recite “determine/ determining, …, a respective uplift model for calculating an uplift value for the respective therapy intervention for the patient group as a function of a respective correlative subset of the population measurement data and the population medical record data identified as correlative to the improvement for the patient group utilizing machine learning, wherein the uplift value comprises one of an estimated reduction in AlC values, an estimated reduction in glucose excursion events and an estimated increase in a percentage of time sensor glucose measurements are within a target range”, “determining/ determine, …, a respective uplift value associated with the patient for the respective therapy intervention as a function of the respective correlative subset of the glucose measurement data and the medical record data for the patient using the respective uplift model corresponding to the respective therapy intervention”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0171]-[0174]; there is no description of how a model is used to calculate an estimated or actual uplift values while reciting a combination of data such as the population measurement data and the population medical record data and the combination of data are used to calculate the uplift values. Furthermore, the description discloses an uplift model is used to calculate and estimate A1C reduction value while the claim recite the uplift value comprising an A1C reduction value. There is not explicit definition of what the model that determines the uplift value based on the claimed feature and has no support in the specifications. Furthermore, the spec’s does not provide any examples how the function is performed and collection of generic data does not provide a sufficient support to perform the function. 

Claims 1, 19, 21 recite “determine/determining,…, a respective adherence model calculating an adherence value for the second patient group for the respective therapy intervention as a function of a second respective correlative subset of the population measurement data, the population medical record data, and the population claims data identified as correlative to adherence to the therapy intervention for the second patient group utilizing machine learning”, “determining/determine, …, a respective adherence value associated with the patient for the respective therapy intervention as a function of the second respective correlative subset of the glucose measurement data, the medical record data and the claims data for the patient using the respective adherence model corresponding to the respective therapy intervention”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation for determine a respective adherence model and calculating adherence value. As described in applicant’s specification [0171], [0178]-[0180]; the adherence model is recited to estimate patient adherence and there is no description of how a model is used to calculate an adherence value and only disclosing utilizing relationships between observation data, medical record data, and claims data and in a generic manner. Furthermore, the spec’s does not provide any examples how the function is performed and collection of generic data does not provide a sufficient support to perform the function.

Claim 5 recite “determining a risk score associated with the patient for a medical condition based at least in part on the glucose measurement data and the medical record data”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 5-6, 11-14, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 19, 21 recite the limitation “identifying/identify,…, an optimal therapy intervention based at least in part on a product of the respective adherence value and the respective uplift value for the respective therapy interventions of the plurality of different therapy regimens;”. There does not appear to be definition for "optimal therapy" or what it means to be used in comparison against other therapies. It is unclear exactly what the optimal therapy is. Further clarification and correction is required. For purposes of examination, “optimal therapy " is any therapy.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claim 1, 3, 5-6, 11-14, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3, 5-6, and 11-14 are drawn to a method, and Claims 19-21 are drawn to a system and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1, 3, 5-6, 11-14, and 19-21 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient physiological data, medical record(s), therapy intervention  to derive adherence metrics for different therapy intervention and impact of the intervention and tailor a therapy regime most suitable for the patient. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient most suitable therapy regime for which both the instant claims and the abstract idea are defined as mental process. 
The limitations of independent claim 1 recites 
obtaining, …, glucose measurement data for the patient; 
obtaining, …, medical record data and claims data associated with the patient; 
obtaining, …, population measurement data, population medical record data, and population claims data for a plurality of patients:
analyzing, …, relationships between the population measurement data and the population medical record data …to identify a patient group for modeling an impact of a respective therapy intervention, wherein:
determining, …, a respective uplift model for calculating an uplift value for the respective therapy intervention for the patient group as a function of a respective correlative subset of the population measurement data and the population medical record data identified as correlative to the improvement for the patient group …, wherein the uplift value comprises one of an estimated reduction in AlC values, an estimated reduction in glucose excursion events and an estimated increase in a percentage of time sensor glucose measurements are within a target range;
classifying, …, the patient into the patient group based at least in part on the glucose measurement data and the medical record data for the patient;
determining, …, a respective uplift value associated with the patient for the respective therapy intervention as a function of the respective correlative subset of the the glucose measurement data and the medical record data for the patient using the respective uplift model corresponding to the respective therapy intervention;
analyzing, …, relationships between the population measurement data and the population claims data … to identify a second patient group for modeling an adherence to the respective therapy intervention, …;
determining, …, a respective adherence model for calculating an adherence value for the second patient group for the respective therapy intervention as a function of a second respective correlative subset of the population measurement data, the population medical record data, and the population claims data identified as correlative to adherence to the therapy intervention for the second patient group …;
classifying, …, the patient into the second patient group based at least in part on the medical record data for the patient;
determining, …, a respective adherence value associated with the patient for the respective therapy intervention as a function of the second respective correlative subset of the glucose measurement data, the medical record data and the claims data for the patient using the respective adherence model corresponding to the respective therapy intervention;
identifying, …, an optimal therapy intervention based at least in part on a product of the respective adherence value and the respective uplift value for the respective therapy interventions of the plurality of different therapy regimens; and …
which are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The claimed concept, for example, “obtaining”, “determining”, “generate” in the context of this claim encompasses the user manually the ability to obtain (observe) the patient information and physiological data to determine (judge) the association between the different therapies and the available patient data and provide (opinion) the patient recommended therapy based on which are actions performed using human mind.

Independent claim 19 and 21 are analogous to claim 1 and recite the same steps of “obtain/obtaining”, “analyze/analyzing”, “determine/determining”, “classify/classifying”, and “identify/identifying” mentioned in Claim 1 and therefore apply the same abstract idea as above.

Dependent Claims 3, 5-6, 11-14, and 20 include all of the limitations of claim(s) 1, and 19, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“obtaining contextual measurement data …, wherein the contextual measurement data influences the respective adherence values” in claim 3, 
“determining a risk score associated with the patient for a medical condition based at least in part on the glucose measurement data and the medical record data…” in claim 5, 
“determining the respective adherence model based at least in part on one or more relationships between the respective subsets of the prescription filling information and the prescription information of the second patient group for the respective therapy intervention.” in claim 11, 
“obtaining, …, population event log data for the plurality of patients, wherein determining the respective adherence model comprises determining the respective adherence model based at least in part on the population event log data” in claim 12, 
“obtaining, …, event log data associated with the patient from the database, wherein determining the respective adherence value comprises determining the respective adherence value for the respective therapy intervention for the patient based at least in part on the event log data using the respective adherence model” in claim 13,
obtaining contextual measurement data …, wherein determining the respective adherence value comprises determining the respective adherence value in a manner that is influenced by the contextual measurement data” in claim 14, 
which are a concept in the context of the claim encompasses the user to manually obtain patient(s) data, different therapy regimes, data corresponding to the different therapy regimes, identify the adherence to the different interventions and selecting the optimal intervention, which are step providing observing, judging and opinion, and the limitations reciting subsets of the above noted features and are also directed to abstract ideas for similar reasons to those given above, and the claims are a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, these limitations only serve to further limit the abstract idea and hence are nonetheless directed towards the same abstract idea as independent claim(s) 1 and 19. 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. 
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.
Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1, 3, 5-6, 11-14, and 19-21 recites additional element such as “the patient group exhibits an improvement comprising one of a reduction in A1C values, a reduction in glucose excursion events and an increase in a percentage of time sensor glucose measurements are within a target  flash memory, registers, hard disks, removable disks, magnetic or optical mass storage, or any other short or long term storage media or other non-transitory computer-readable” (Applicant, 0107), “the computer 2008 may include a display for presenting information or data” (Applicant, 0186). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in 
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processors and risk score value), see MPEP 2106.05(h); and the generic computer components merely perform generic computer functions (i.e. retrieving/obtaining/ collecting data, processing, determining information, display (print or screen display) information). Additionally, as described in MPEP 2106.05(d)(II)(ii) utilizing a general purpose computer for performing mathematical calculations has been found to 1. Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Servicesv. Sun Life - similarly, the current invention performs basic calculations (i.e. calculating risk score) and does not impose meaningful limits on the scope of the claims. Moreover, the function of generating a notification is found to be a well-understood, routine, and conventional activity reciting a notification in a way of presenting or displaying received information. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 11-14, and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2017 /0286622 A1 – hereinafter Cox) in view of Thukral et al. (US 2009/0006129 A1 – hereinafter Thukral) in view of Miller et al. (US 2008/0126130 A1- hereinafter Miller) in view of Hoglund et al. (US 2017/0091419 A1- hereinafter Hoglund)

Regarding Claim 1 (Currently Amended), Cox teaches a method of managing a physiological condition of a patient, the method comprising: 
… obtaining, by the computing device, medical record data and claims data associated with the patient from a database Cox discloses insurance claims information as part of the patient information (Cox: [0045], [0173]; the clinical rules (or simply "rules" as used herein) generated may be applicable to a variable set of input elements obtained from a variety of different information sources, medical billing information, insurance claims information, encounter information)
obtaining, by the computing device, population measurement data, population medical record data, and population … data for a plurality of patients from the database; for each therapy intervention of a plurality of different therapy interventions not currently prescribed for the patient Cox discloses obtaining patients medical data (measurements) and medical records, identifying different interventions evaluated to match the patient (Cox: [Fig 5, 9B, 15], [0036],  [0037], [0045], [0046]; A database of such treatments and their guidelines may be provided that correlates various combinations of patient characteristics with a corresponding treatment… these categories may be used to evaluate the applicability of the various treatments by matching the categories with the patient)
analyzing, by the computing device, relationships between the population measurement data and the population medical record data utilizing machine learning to identify a patient group for modeling an impact of a respective therapy intervention Cox discloses analysis presenting a pattern between the medical records and diagnosis data (Cox: [0240]-[0241], [0254]; the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing 
the patient group comprises a cohort of the plurality of patients having at least one of a common therapy regimen, a common medical diagnoses or a common demographic attribute (Cox: ([0034]; Such mechanisms often regard patients as generic types of patients, e.g., a generic asthma patient, a generic diabetes patient, etc. possibly with some classification within these generic categories based on the patient's age, gender, race, and other generic demographics… the resulting care plan associated with the patient is one that is applicable to multiple patients having the same set of medical diagnosis and demographics, [0071]; The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics, [0184] For example, one or more cohort rules may be established for identifying patients as patients that are type 2 diabetes patients…)
classifying, by the computing device, the patient into the patient group based at least in part on the glucose measurement data and the medical record data for the patient; Cox discloses classification of patient groups based on measurement data and medical records (Cox: ([0034]; Such mechanisms often regard patients as generic types of patients, e.g., a generic asthma patient, a generic diabetes patient, etc. possibly with some classification within these generic categories based on the patient's age, gender, race, and other generic demographics… the resulting care plan associated with the patient is one that is applicable to multiple patients having the same set of medical diagnosis and demographics, [0036]; the known patient care plan 
determining, by the computing device, a respective adherence model for calculating an adherence value for the second patient group for the respective therapy intervention as a function of a second respective correlative subset of the population measurement data, the population medical record data, … identified as correlative to adherence to the therapy intervention for the second patient group utilizing machine learning Cox discloses a adherence model for group of patient (Cox: [Fig 7], [0064]; adjustment of future patient care plans is made based on historical analysis of similar patient care plans and the patient's own history indicating positive results and adherence to previous patient care plans, e.g., [0065], [0066]; If the patient does not meet the requirements of one or more goals in the patient care plan, an alternative goal determination logic is employed to determine an alternative goal that the patient is more likely to be able to accomplish, [0134]; … results of the monitoring may be returned to the PCPCM system 410 for use in modifying the personalized patient care plan 419 based on the patient's determined level of adherence to the personalized patient care plan, [0135]; the personalized care plan creation/update engine 414 may dynamically adjust or modify the personalized patient care plan 419 based on a determined level of adherence to the personalized patient care plan, [0141], [0184]-[0187]; if it is determined that female patients aged 40-50 that received an email and a follow-up call from a medical assessor kept their foot exam appointments or made foot exam appointments, then this same email and follow-up call communication protocol may be applied 
classifying, by the computing device, the patient into the second patient group based at least in part on the medical record data for the patient; Cox discloses a second group based on medical record data (Cox: [0183], [0184]; …A second cohort may comprise type 2 diabetes patients that also have a foot amputation, [0186], [0189])
determining, by the computing device, a respective adherence value associated with the patient for the respective therapy intervention as a function of the second respective correlative subset of the glucose measurement data, the medical record data … using the respective adherence model corresponding to the respective therapy intervention Cox discloses assessing the adherence value of the treatment plan (Cox [0061], [0128]; … the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient … to determine what patient actions the patient was able to successfully complete in previously prescribed personalized patient care plans and use this information to select those same patient actions for a current personalized patient care plan should the current personalized patient care plan have similar goals, general patient actions, and the like that the previously successful patient actions would satisfy, [0129]- [0131]; … monitoring actions may be schedule for only a subset of the patient actions which are determined to be of most value in assisting the patient with adherence to the personalized patient care plan, [0134]-[0135], [0141]).
Cox discloses blood sugar measurements, best treatment and GUI (Cox: [0046], [0061], [0063], [0141]), however Cox does not expressly teach using glucose measurement device, obtaining populations claims, determine adherence model of a second group using population 

Thukral teaches
obtaining, by a computing device, glucose measurement data the patient from a glucose sensing arrangement (Thukral: [0066]; the patient data measurement and/or collection device 48 may include, but should not be limited to, a blood or tissue glucose sensor or other glucose measurement device)
the patient group exhibits an improvement comprising one of a reduction in A1C values, a reduction in glucose excursion events and an increase in a percentage of time sensor glucose measurements are within a target range Thukral discloses different models for recommending a treatment that provide an incremental impact of the treatment on the patient where every model is assessing the improvement for different variables such as reduction of A1C values, control of and reduce the out of range measurement for providing quantitative analysis, prevents continuous tuning of the therapy and the impact of each variable on the model in order to identify the most recommended model (Thukral: [0111], [0112]; For recommendation (a), the output of the empirical rules leads to a conclusion that the from the collected data A1C is poor, patient feels poorly, readings indicate large glucose values, many hyperglycemia and hypoglycemia incidents, and not enough bG measurements to effectively tune the patient therapy… , [0113]-[0015], [0117]-[0118]; the process 100 in this embodiment applies the collected data to population based parameters to determine a patient therapy, [0119]; The 
determining, by the computing device, a respective … model for calculating an … value for the respective therapy intervention for the patient group as a function of a respective correlative subset of the population measurement data and the population medical record data identified as correlative to the improvement for the patient group utilizing machine learning, wherein the uplift value comprises one of an estimated reduction in AlC values, an estimated reduction in glucose excursion events and an estimated increase in a percentage of time sensor glucose measurements are within a target range Thukral discloses different models for recommending a treatment that provide an incremental impact of the treatment on the patient where every model is assessing the improvement for different variables such as reduction of A1C values, control of and reduce the out of range measurement for providing quantitative analysis, prevents continuous tuning of the therapy and the impact of each variable on the model in order to identify the most recommended model (Thukral: [0080]; One or more of the sub-modules for identifying model parameters may employ data fitting techniques that implicitly or explicitly determine parameter values, [0110]-[0111], [0112]; For recommendation (a), the output of the empirical rules leads to a conclusion that the from the collected data Al C is poor, patient feels poorly, readings indicate large glucose values, many hyperglycemia and hypoglycemia incidents, and not enough bG measurements to effectively tune the patient therapy… , [0113]-[0015], [0117]-[0118]; the process 100 in this embodiment applies the collected data to population based parameters to determine a patient therapy, [0119]; The healthcare professional in the given example is provided with the option to evaluate life style impact on the patient's management of the chronic disease, [0122]-[0126], [0127]; [0127]; After completion of the analysis on the 
determining, by the computing device, a respective uplift value associated with the patient for the respective therapy intervention as a function of the respective correlative subset of the the glucose measurement data and the medical record data for the patient using the respective uplift model corresponding to the respective therapy intervention Thukral discloses a using the different characteristic to identify a predicted value of improvement (Thukral: [0126]; a patient model fitting is done which has a quality of fit=85%, i.e., the model and the set of parameters will explain 85% of the model characteristics, which is a weighted result of the observed characteristics (measurements of bG and meal amounts), [0127], [0146]; Protocol is a planned execution of a sequence of events. The adherence to the plan allows (i) improved treatment (ii) be able to use the collected data for a particular analysis and determine a medical action or (iii) a general use case where a lifestyle is planned such as a diet plan, exercise plan, timing of meals, composition of meal).
identifying, by the computing device, an optimal therapy intervention based at least in part on a product of the respective adherence value and the respective uplift value for the respective therapy interventions of the plurality of different therapy regimens Thukral discloses most relevant therapy from a plurality of recommended therapies (Thukral: [0119]; The system also recommends in step 142 a therapy based on the parameters generated from the selected model, [0121]; After performing checks on integrity and quality of the collected data in step 104, the series of recommendations provided ( e.g., displayed), [0122] From the above displayed 
generating, by the computing device, a graphical user interface (GUI) display including an indication of the optimal therapy intervention for the patient Thukral discloses using GUI and display the highest recommended therapy (Thukral: [Fig 22], [0034], [0119]; the process 100 finalizes the recommendation therapy by outputting it as a prescription, [0121]; After performing checks on integrity and quality of the collected data in step 104, the series of recommendations provided (e.g., displayed), [0122] From the above displayed recommendations, the healthcare professional sees that recommendation (a) and (b) are the most relevant, of which a recommendation (b) "patient therapy is poor" has the highest relevance)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate a measuring device (sensors) to obtain blood glucose measurements and provide the different models predicating outcomes, as taught by Thukral to help better identifying a patient specific treatment plan (Thukral: [0008]; there is a serious shortcoming in the current clinical approaches to addressing the needs of a diabetic patient in day-to-day life… it is desirable to provide health care practitioners with tools for collecting patient-specific information over time and applying the collected information to dynamic, patient-specific models when designing therapies for such chronic illnesses and/or diseases)
Cox and Thukral discloses obtaining patient claim data and identifying a second patient group from the patient cohort having the same medical condition (type 2 Diabetes) and treatment (Cox: [0182], [0184], [0185]) and relationship between the group medical records and measurement data, however Cox and Thukral do not expressly teach obtaining population claims 

Miller teaches
obtaining, by the computing device, population claims data (Miller: [0029]; for each individual may also be obtained from multiple, related pharmaceutical stores 22, and medical claims data may be received from employer/healthcare insurers-[0030]); 
analyzing, by the computing device, relationships between the population measurement data and the population claims data utilizing machine learning to identify a second patient group for modeling an adherence to the respective therapy intervention, the second patient group having a therapy regimen in common Miller discloses analyzing relationship between medical data (measurement) of a treatment and claims data for every individual patients (population data) Miller: [0019]; The analytical services 26 may periodically receive data from each of the pharmaceutical care centers 20 and pharmaceutical stores 22 pertaining to prescriptions filled by the individual patients, [0020]; the analytical services 26 may receive information from the employer/healthcare insurer 24 related to medical claims of the healthcare insurer's patients. The medical claim data for each individual patient may be combined with the patient's medication data, [0021]; Medical condition data relating to medical treatment or medical conditions, and medication data relating to medications prescribed by the medical provider to the patient may be provided from the medical providers, [0029], [0061]; Based on the likelihood the identified, potentially adverse health outcome occurring, the routine 300 create groups at block 312. Each of the groups may be determined based on patients having the same or range of severity in identified, potentially adverse health outcomes… patients having a severe potential health 
determining, by the computing device, a respective adherence model for calculating an adherence value for the second patient group for the respective therapy intervention as a function of a second respective correlative subset of …, the population medical record data, and the population claims data identified as correlative to adherence to the therapy intervention for the second patient group… Miller discloses adherence modeling and grouping patients respective to patient data, medical records and claims (Miller: [Fig. 3], [0056]; The modeling and risk stratification routine 300, on the other hand, may use insurance claims data provided from the employer/healthcare insurer 24 to identify those patients that could benefit from intervention based on an identified, potentially adverse health outcome, [0057], [0064], [0072]-[0073].
determining, by the computing device, a respective adherence value associated with the patient for the respective therapy intervention as a function of the second respective correlative subset of … the claims data using the respective adherence model corresponding to the respective therapy intervention Miller teaches the plurality of claims data pertain to determine population adherence data (Miller: [0019]; The analytical services 26 may periodically receive data from each of the pharmaceutical care centers 20 and pharmaceutical stores 22 pertaining to prescriptions filled by the individual patients, [0020]; the analytical services 26 may accumulate, analyze and download data relating to medical and medication information from the employer/healthcare insurers 24, which may be provided as insurance claims data. For example, the analytical services 26 may receive information from the employer/healthcare insurer 24 related to medical claims of the healthcare insurer's patients, [0061], [0072]; Based on the prescription history data, the routine 400 predicts the patient's adherence to the medication 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox and Thukral to incorporate the population medical claims data to determine the adherence data, as taught by Miller to help protect the patient health and reduce long term treatment cost (Miller: [0004]; a medical provider may not be aware of a patient's adherence to the medication therapy regimen and the patient may not fully appreciate the importance of adhering to the medical therapy regimen. Accordingly, such gaps in knowledge regarding a patient's medication therapy regimen thereby increases the risk of adverse health, decreased efficiency and increase cost).
However Cox, Thukral and Miller do not expressly discloses the uplift modeling.

Hoglund teaches uplift modeling using a recommended dose to monitor treatment effect and impact on lifestyle or behavior of the patient  (Hoglund: [0026]; Analytics system 215 includes one or more devices capable of determining lifestyle information associated with an individual, analyzing the lifestyle information associated with the individual, and/or providing the individual with a prediction and/or a recommendation for a dosage of a treatment, [0068]-[0069], [0072]; analytics system 215 may receive historical lifestyle information associated with the individual and/or one or more other individuals… analytics system 215 may create the model and may implement one or more analytic techniques, such as regression, uplift modeling… the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox, Thukral, and Miller to incorporate with the adherence metric values, the uplift metric values to determine the recommendation for treatment plan, as taught by Hoglund which will impact the treatment provided to patient(s) (Hoglund: [0002]; The type and dosage of medication may be based on monitoring the individual's health metrics (e.g., blood glucose levels) and/or other information that may affect the type and dosage of medication to be administered for treating the medical condition).

Regarding Claim 3 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the method of claim 1, further comprising obtaining contextual measurement data from a second sensing arrangement of the computing device, wherein determining the plurality of adherence metric values comprises the contextual measurement data influences the respective adherence values Cox discloses the use of a second sensing arrangement such as wearable monitoring devices that collects patient contextual data such as location which determines if the patient is performing the actions needed (i.e. exercise) influencing the adherence value (Cox: [0037], [0042]; one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like, that monitors physical activity, food logs, and the like, [0043]; ... third-party lifestyle information may comprise information from commercial and governmental computing systems, databases, and the like..., [0044]; a third-party lifestyle information source may comprise a 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the method of claim 1, further comprising determining a risk score associated with the patient for a medical condition based at least in part on the glucose measurement data and the medical record data Cox discloses risk score calculated using medical data (Cox: [Fig 19], [0232]; the patient information in the patient registry may be evaluated using patient risk evaluation rules to thereby calculate risk values for a plurality of potential patient risk categories, [0233], [0234]; The risk evaluation rules comprise criteria and corresponding score values that combine to evaluate various risk factors and generate a risk score indicative of a particular medical condition or event occurring, [0235], [0141]), 
wherein generating the GUI display comprises displaying the indication of the optimal therapy intervention on a display device associated with the computing device when the risk score is greater than a threshold Cox discloses the risk value in correlation to a threshold where the threshold is measured against the severity score and risk values and output modified plan (Cox: [Fig. 7 19], [0151], [0198]; Characteristics whose prevalence meets or exceeds the threshold value are selected as representative of the members of the successful outcome sub-cohort (step 1260) and corresponding intervention actions are identified in these characteristics… stored in association with the cohort and/or successful outcome sub-cohort for 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the method of claim 1, wherein the GUI display comprises a list of the plurality of different therapy interventions ordered by the respective adherence values associated therewith Cox discloses the different treatment plans, however does not expressly discloses displaying the plans in relation to their scores. Thukral discloses a list of recommended therapies 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the method of claim 1, the population medical claims data including prescription information pertaining to the plurality of different therapy interventions and the population medical claims data including prescription filling information pertaining to the plurality of different therapy interventions, wherein determining the adherence model comprises determining the adherence model based at least in part on one or more relationships between the respective subsets of the prescription filling information and the prescription information of the second patient group for the respective therapy intervention Cox teach prescription data and prescription refill of a but does not teach population claims. Miller discloses prescription data to include fill or re-fill data that are related to patient adherence to treatment (Miller: [claim 19], [0019]-[0020], [0062], [0069]; the routine 400 may determine compliance using the Medication Possession Ratio (MPR), where the MPR is a measure of adherence to a medication. The MPR may be determined from the number of pills on the shelf versus the days since the last prescription fill (last fill date plus days' supply) minus the first fill date, [0072]; Based on the prescription history data, the routine 400 predicts the patient's adherence to the medication therapy regimen at block 414, including, but not limited to whether or not the patient will be consistently late in requesting and refilling a prescription, [0073]; The patients in the contact 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 12 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the method of claim 1, further comprising obtaining, by the computing device, population event log data for the plurality of patients, wherein determining the respective adherence model comprises determining the respective adherence model based at least in part on the population event log data Cox discloses an event log that is used to track actions that to be used for the adherence of the patient (Cox: [Fig. 15], [0133]; In monitoring the patient 442 and the patient's adherence to the personalized patient care plan 419, the assessor system(s) 430 may obtain feedback information from various patient systems Examples of communication device(s) 446 may include smart phones with applications for communication via data networks to log health and activity data for the patient, [0214]; …identifying one or more communication modes for communicating with a patient based on individual non-compliant patient information and/or aggregate analysis over a plurality of patients having similar characteristics… the patient information for a particular patient may include communication log data structures for tracking communications initiated with the patient including dates/times… and whether a subsequent compliance action or event occurred)


Regarding Claim 13 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the method of claim 12, further comprising obtaining, by the computing device, event log data associated with the patient from the database, wherein determining the respective adherence value comprises determining the respective adherence value for the respective therapy intervention for the patient based at least in part on the event log data using the adherence model Cox discloses an event log that is used to monitor patient’s adherence (Cox: [0042], [0133]; In monitoring the patient 442 and the patient's adherence to the personalized patient care plan 419, the assessor system(s) 430 may obtain feedback information from various patient systems Examples of communication device(s) 446 may include smart phones with applications for communication via data networks to log health and activity data for the patient),
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the method of claim 12, further comprising obtaining contextual measurement data from a second sensing arrangement, wherein determining the respective adherence value comprises determining the respective adherence value in a manner that is influenced by the contextual measurement data Cox discloses the use of a second sensing arrangement such as wearable monitoring devices that collects patient contextual data such as location which determines if the patient is performing the actions needed (i.e. exercise) providing 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 19 (Currently Amended), Cox teaches A system comprising:
 a database to maintain medical record data and claims data associated with the patient and population measurement data, population medical record data, and … Cox discloses obtaining patients medical data (measurements) and medical records, identifying different interventions evaluated to match the patient (Cox: [Fig 5, 9B, 15], [0036],  [0037], [0045], [0046]; A database of such treatments and their guidelines may be provided that correlates various combinations of patient characteristics with a corresponding treatment… these categories may be used to evaluate the applicability of the various treatments by matching the categories with the patient [0173]; the clinical rules (or simply "rules" as used herein) generated may be applicable to a variable set of input elements obtained from a variety of different information sources, medical billing information, insurance claims information, encounter information)
a computing device communicatively coupled to the sensing arrangement and the database to: Cox discloses computing device in communication with sensing arrangements and database(s) to perform instructions (Cox: [0074 - 0078]) provide a notification for recommended therapy based on adherence/action(s) (Cox: [0243]; The assessors associated with the patients in the patient group may be sent notifications that they should increase the frequency of their blood pressure checks of these patients)
for each therapy intervention of a plurality of different therapy interventions not currently prescribed for the patient:
analyze relationships between the population measurement data and the population medical record data utilizing machine learning to identify a patient group for modeling an impact of a respective therapy intervention Cox discloses analysis presenting a pattern between the medical records and diagnosis data (Cox: [0240]-[0241], [0254]; the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, [0262]; as natural language documents or structured documents which may be analyzed by the NLP mechanisms 1672 to identify correlations of risk factors with medical conditions/events and with pre-existing medical conditions/diagnoses …,), wherein:
…the patient group comprises a cohort of the plurality of patients having at least one of a common therapy regimen, a common medical diagnoses or a common demographic attribute; (Cox: ([0034]; Such mechanisms often regard patients as generic types of patients, e.g., a generic asthma patient, a generic diabetes patient, etc. possibly with some classification within these generic categories based on the patient's age, gender, race, and other generic demographics… the resulting care plan associated with the patient is one that is applicable to multiple patients having 
classify the patient into the patient group based at least in part on the glucose measurement data and the medical record data for the patient Cox discloses classification of patient groups based on measurement data and medical records (Cox: ([0034]; Such mechanisms often regard patients as generic types of patients, e.g., a generic asthma patient, a generic diabetes patient, etc. possibly with some classification within these generic categories based on the patient's age, gender, race, and other generic demographics… the resulting care plan associated with the patient is one that is applicable to multiple patients having the same set of medical diagnosis and demographics, [0036]; the known patient care plan mechanisms are created to classify patients into generic categories and apply generic care plans to these patients, [0061], [0071]; The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics, [0129], [0141], [0184], [0189], [0235]-[237])
determine a respective adherence model for calculating an adherence value for the second patient group for the respective therapy intervention as a function of a second respective correlative subset of the population measurement data, the population medical record data, and … identified as correlative to adherence to the therapy intervention for the second patient group utilizing machine learning; Cox discloses a adherence model for group of patient (Cox: [Fig 7], 
classify the patient into the second patient group based at least in part on the medical record data for the patient; Cox discloses a second group based on medical record data (Cox: [0183], [0184]; …A second cohort may comprise type 2 diabetes patients that also have a foot amputation, [0186], [0189])
determine a respective adherence value associated with the patient for the respective therapy intervention as a function of the second respective correlative subset of the glucose measurement data, the medical record data … for the patient using the respective adherence model corresponding to the respective therapy intervention Cox discloses assessing the ;
Cox discloses blood sugar measurements, best treatment and GUI (Cox: [0046], [0061], [0063], [0141]), however Cox does not expressly teach using glucose measurement device, obtaining populations claims, determine adherence model of a second group using population claims and adherence value, determining an uplift model and calculate the uplift value exhibiting therapy improvement by reduction in A1C values, high and low blood sugar intendents or event and displaying intervention plans and select the optimal plan using GUI. 

Thukral teaches 
a glucose sensing arrangement to obtain glucose measurement data pertaining to a patient (Thukral: [0066]; the patient data measurement and/or collection device 48 may include, but should not be limited to, a blood or tissue glucose sensor or other glucose measurement device)
the patient group exhibits an improvement comprising one of a  reduction in AIC values, a reduction in glucose excursion events and an increase in a percentage of time sensor glucose measurements are within a target range Thukral discloses different models for recommending a treatment that provide an incremental impact of the treatment on the patient where every model is assessing the improvement for different variables such as reduction of A1C values, control of and reduce the out of range measurement for providing quantitative analysis, prevents continuous tuning of the therapy and the impact of each variable on the model in order to identify the most recommended model (Thukral: [0111], [0112]; For recommendation (a), the output of the empirical rules leads to a conclusion that the from the collected data A1C is poor, patient feels poorly, readings indicate large glucose values, many hyperglycemia and hypoglycemia incidents, and not enough bG measurements to effectively tune the patient therapy… , [0113]-[0015], [0117]-[0118]; the process 100 in this embodiment applies the collected data to population based parameters to determine a patient therapy, [0119]; The healthcare professional in the given example is provided with the option to evaluate life style impact on the patient's management of the chronic disease, [0122]-[0126], [0127], [0283])
determine a respective …model for calculating an … value for the respective therapy intervention for the patient group as a function of a respective correlative subset of the population measurement data and the population medical record data identified as correlative to the improvement for the patient group utilizing machine learning, wherein the uplift value comprises one of an estimated reduction in Al C values, an estimated reduction in glucose excursion events and an estimated increase in a percentage of time sensor glucose measurements are within a target range Thukral discloses different models for recommending a treatment that provide an incremental impact of the treatment on the patient where every model is assessing the improvement for different variables such as reduction of A1C values, control of and reduce the out of range measurement for providing quantitative analysis, prevents continuous tuning of the 
determine a respective uplift value associated with the patient for the respective therapy intervention as a function of the respective correlative subset of the glucose measurement data and the medical record data for the patient using the respective uplift model corresponding to the respective therapy intervention; Thukral discloses a using the different characteristic to identify a predicted value of improvement (Thukral: [0126]; a patient model fitting is done which has a quality of fit=85%, i.e., the model and the set of parameters will explain 85% of the model characteristics, which is a weighted result of the observed characteristics (measurements of bG and meal amounts), [0127], [0146]; Protocol is a planned execution of a sequence of events. The 
identify an optimal therapy intervention based at least in part on a product of the respective adherence value and the respective uplift value for the respective therapy interventions of the plurality of different therapy regimens Thukral discloses most relevant therapy from a plurality of recommended therapies (Thukral: [0119]; The system also recommends in step 142 a therapy based on the parameters generated from the selected model, [0121]; After performing checks on integrity and quality of the collected data in step 104, the series of recommendations provided ( e.g., displayed), [0122] From the above displayed recommendations, the healthcare professional sees that recommendation (a) and (b) are the most relevant, of which a recommendation (b) "patient therapy is poor" has the highest relevance)
generate a graphical user interface (GUI) display including an indication of the optimal therapy intervention for the patient Thukral discloses using GUI and display the highest recommended therapy (Thukral: [Fig 22], [0034], [0119]; the process 100 finalizes the recommendation therapy by outputting it as a prescription, [0121]; After performing checks on integrity and quality of the collected data in step 104, the series of recommendations provided (e.g., displayed), [0122] From the above displayed recommendations, the healthcare professional sees that recommendation (a) and (b) are the most relevant, of which a recommendation (b) "patient therapy is poor" has the highest relevance)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox to incorporate a measuring device (sensors) to obtain blood glucose measurements and provide the different models predicating 
Cox and Thukral discloses obtaining patient claim data and identifying a second patient group from the patient cohort having the same medical condition (type 2 Diabetes) and treatment (Cox: [0182], [0184], [0185]) and relationship between the group medical records and measurement data, however Cox and Thukral do not expressly teach obtaining population claims data and analyze the relationship of population data to claims data to identify a second patient group

Miller teaches
population claims data for a plurality of patients (Miller: [0029]; for each individual may also be obtained from multiple, related pharmaceutical stores 22, and medical claims data may be received from employer/healthcare insurers-[0030])
analyze relationships between the population measurement data and the population claims data utilizing machine learning to identify a second patient group for modeling an adherence to the respective therapy intervention, the second patient group having a therapy regimen in common Miller discloses analyzing relationship between medical data (measurement) of a treatment and claims data for every individual patients (population data) Miller: [0019]; The analytical services 26 may periodically receive data from each of the pharmaceutical care centers 
determine a respective adherence model for calculating an adherence value for the second patient group for the respective therapy intervention as a function of a second respective correlative subset of …, the population medical record data, and the population claims data identified as correlative to adherence to the therapy intervention for the second patient group … Miller discloses adherence modeling and grouping patients respective to patient data, medical records and claims (Miller: [Fig. 3], [0056]; The modeling and risk stratification routine 300, on the other hand, may use insurance claims data provided from the employer/healthcare insurer 24 to identify those patients that could benefit from intervention based on an identified, potentially adverse health outcome, [0057], [0064], [0072]-[0073])
determine a respective adherence value associated with the patient for the respective therapy intervention as a function of the second respective correlative subset of … the claims data for the patient using the respective adherence model corresponding to the respective therapy intervention Miller teaches the plurality of claims data pertain to determine population adherence data (Miller: [0019]; The analytical services 26 may periodically receive data from each of the pharmaceutical care centers 20 and pharmaceutical stores 22 pertaining to prescriptions filled by the individual patients, [0020]; the analytical services 26 may accumulate, analyze and download data relating to medical and medication information from the employer/healthcare insurers 24, which may be provided as insurance claims data. For example, the analytical services 26 may receive information from the employer/healthcare insurer 24 related to medical claims of the healthcare insurer's patients, [0061], [0072]; Based on the prescription history data, the routine 400 predicts the patient's adherence to the medication therapy regimen at block 414, including, but not limited to whether or not the patient will be consistently late in requesting and refilling a prescription, [0073]; The patients in the contact queue may be grouped according to new-to-therapy, late refill requests, late refills and predicted noncompliance as a result of blocks, 404, 410, 412, 418, respectively)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox and Thukral to incorporate the population medical claims data to determine the adherence data, as taught by Miller to help protect the patient health and reduce long term treatment cost (Miller: [0004]; a medical provider may not be aware of a patient's adherence to the medication therapy regimen and the patient may not fully appreciate the importance of adhering to the medical therapy regimen. Accordingly, such gaps in knowledge regarding a patient's medication therapy regimen thereby increases the risk of adverse health, decreased efficiency and increase cost).
However Cox, Thukral and Miller do not expressly discloses the uplift modeling.

Hoglund teaches uplift modeling using a recommended dose to monitor treatment effect and impact on lifestyle or behavior of the patient  (Hoglund: [0026]; Analytics system 215 includes one or more devices capable of determining lifestyle information associated with an individual, analyzing the lifestyle information associated with the individual, and/or providing the individual with a prediction and/or a recommendation for a dosage of a treatment, [0068]-[0069], [0072]; analytics system 215 may receive historical lifestyle information associated with the individual and/or one or more other individuals… analytics system 215 may create the model and may implement one or more analytic techniques, such as regression, uplift modeling… the prediction and/or the recommended dosage of the treatment may be based on lifestyle information that identifies a trend in a metric … and the effect of treatment on the metric…).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cox, Thukral, and Miller to incorporate with the adherence metric values, the uplift metric values to determine the recommendation for treatment plan, as taught by Hoglund which will impact the treatment provided to patient(s) (Hoglund: [0002]; The type and dosage of medication may be based on monitoring the individual's health metrics (e.g., blood glucose levels) and/or other information that may affect the type and dosage of medication to be administered for treating the medical condition).

Regarding Claim 20 (Currently Amended), the combination of Cox, Thukral, Miller, and Hoglund teach the system of claim 19, further comprising a second sensing arrangement coupled to the computing device to provide contextual measurement data, wherein the respective adherence values associated with the patient for the respective therapy interventions are influenced by the contextual measurement data Cox discloses the use of a second sensing arrangement such as wearable monitoring devices that collects patient contextual data such as location which determines if the patient is performing the actions needed (i.e. exercise) providing the adherence metric value (Cox: [claim 19], [0019]-[0020], [0062], [0042]; one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like, that monitors physical activity, food logs, and the like, [0043]; ... third-party lifestyle information may comprise information from commercial and governmental computing systems, databases, and the like..., [0044]; a third-party lifestyle information source may comprise a global positioning system (GPS) source that identifies the patient's associated locations, ... that provide resources that are of interest to the patient's lifestyle and potentially of interest in generating a patient care plan..., [0059], [0061]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 19, and incorporated herein.

Regarding Claim 21 (New),  Cox teaches a non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor (Cox [0072], [0073]; A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se), cause the processor to:
The claim limitations recite substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.


Response to Amendment
Applicant's arguments filed 11/18/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) page 11-12
In response to the applicant argument that “The written description requirement is satisfied when the Specification describes an algorithm or steps/procedure to be taken to perform a claimed function with sufficient detail …”, as recited and argues that the written description supports the claim functions/features, Examiner respectfully disagree. Examiner emphasized in the previous rejection that the written description failed to discloses how the functions are performed to determine an uplift model and calculate uplift value and same for adherence model and adherence value without providing how the determination is made to calculate the value as such the specification disclose ([0171], [0178]-[0180]) the adherence model is recited to estimate patient adherence and there is no description of how a model is used to calculate an adherence value. The data collected does not provide a sufficient written description how the value is calculated. Moreover, the amended claims recite the use a machine learning while nothing in the specification show how the ML is trained and used to calculate the values.
Therefore, Examiner is maintaining the rejection under 34 USC 112(a).

Applicant's arguments with respect to the 35 U.S.C. § 101 page 10-11
See 84 Fed. Reg. at 52 n. 14. Therefore the invention as a whole is directed to a mental process.
In response to the applicant argument that the amended claims 1, 19 recite a practical application “The respective products of the probable improvement… and provide a graphical user interface (GUI)”, as recited, Examiner respectfully disagree. The claim reciting a recommendation of therapy on a GUI which recites an additional element that is simply the addition of generic computer components to implement the abstract ideas and insignificant extra-solution and only amounts to instructions to implement the abstract idea using computer elements. The GUI display indicates the optimal therapy intervention recommended for the patient and does not provide any improvement to the system and does not affect a particular treatment or prophylaxis for a disease or medical condition. While the claims recite a series of concepts to diagnose prophylaxis for diabetes, the claims do not recite any steps of administering a treatment. Therefore, this argument is not found to be persuasive.


Applicant's arguments with respect to the 35 U.S.C. § 103 page 10-11
In response to the applicant argument regarding the reference Cox fails to disclose the amended claim features, Examiner respectfully disagree.  Examiner asserts that the Applicant argument is directed to newly added features which were not considered in the previous OA search and consideration. Nevertheless, Examiner has added new reference “Thukral” and the combination of Cox, Thukral, Miller, and Hoglund teaching the amended features. Examiner finds that the Applicant's arguments against the reference Cox individually, and one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986).
In response to the applicant argument that “the cited portions of Hoglund merely pertain to lifestyle-based dosage recommendations”, as recited, Examiner respectfully disagree. Examiner asserts that the cited portion of Hoglund discloses a recommended dose to monitor treatment effect and impact on lifestyle or behavior of the patient (See Hoglund: [0026]; [0068]-[0069], [0072]).
As such, Applicant's remarks with regard to Cox in claim 1 are moot in light of the inclusion in the claim above. The 103 rejections of independent claims 19 and 20 are maintained for similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brzozowski (US6,842,736) [col. 9]; Hoffman et al. (US 2014/0358576) [0069], [0074]